                           UNITED STATES DISTRICT CO RT
                                   SOUTHERN DISTRICT OF CALIFORNIA                                      APR 0 4 2019

                United States of America                          JUDGMENT INCN~M'MIN;,\Il'CA~~'.6R;                                     IA
                            V,                                    (For Offenses Comm ~{jlfl;ftJr7\fter11/b\leiTI~tl I;'i987) 'o'·,        y
                                                                                         BY                                          -

                Hauner Garcia-Gonzalez                            CaseNumber: 3:19-mj-21502

                                                                 Michael Anthony Hernandez
                                                                 Defendant's Attorney


REGISTRATION NO. 84450298
THE DEFENDANT:
 l:8:l pleaded guilty to count( s) 1 of Complaint
                                 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



 0 was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section           Nature of Offense                                                             Count Number(s)
8:1325                    ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count( s)    ~~~~~~~~~~~~~~~~~~~




 D Count(s)   ~~~~~~~~~~~~~~~~~~
                                                                   dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                       WTIME SERVED

 l:8:l Assessment: $10 WAIVED l:8:l Fine: WAIVED
 l:8:l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                '             charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

                                                               Thursday, April 4, 2019




Clerk's Office Copy                                                                                                 3:19-mj-21502
